ORDER

PER CURIAM.
Jeff Tacina (“Claimant”) appeals the decision of the Labor and Industrial Relations Commission (“Commission”) denying his claim for unemployment benefits. The Commission determined Claimant was disqualified from receiving benefits because he voluntarily quit his job without good cause attributable to his work or employer.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).